                       Case 1:19-cr-00116-KMW Document 225 Filed 09/03/20 Page 1 of 1
                                       -cr-00116-KMW Document 223                Filed 09/
  IDJ ~©~D ~                                                                                             , >~Y

  W,[       S'~ ~ 11010
   CHAMBERS Or KIMBA M . WOOD                         DOAR RIECK KALEY & MAC
                                                                                              DOt '. \IE NT
                                                                                             . EL ECT RONICALLY FILED
         u .s.o.J.-S.D .N.Y.
                                                                 ATTORNEYS AT LAW
                                                                                              DA'I I , I Ll~U:          _1
                                                                                                                             ~(3 /;2,t>
           JOHN DOAR ()92! -20!4}                                                                            ASTOR BUILDTNG
           JOHN F.KALEY
                                                                                                               7TH FLOOR
           WALTER MACK
                                                                                                            2 17 BROADWAY
              OF COUNSEL                                                                                NEW YOR.K , N.Y. 10007-29 1 I
           JOHN JACOB RIECK, JR.
           JAM ES J. WASSERMAN                                                                           TELEPHONE: (2 12) 6 19 3730
           DA YID RIVER.A                                                                                FACSIMILE: (212) 962 -5037
           MICHAEL MINNEFOR                                                                                e-mail : firm @doarlaw.com
                                                                                                           website: www.doarlaw.com



                                                                                    September 1, 2020



              VIA ECF Filing
              Hon. Kimba M. Wood                                                               MEMO ENDORSED'
              United States District Judge
              500 Pearl Street
              New York, New York 10007

                                          Re:         United States v. Willis Lleras
                                                      Docket No. 19 Cr. 116 (KMW)

              Dear Judge Wood:

                      I represent Willis Lleras in the above-referenced matter. Sentencing of Mr. Lleras
              presently is scheduled for September 17, 2020. I write now with the consent of AUSA Michael
              Krouse to request that sentencing be adjourned to early November, 2020 on a date convenient
              for the Court. The reason for this request is the current restrictions on in-court proceedings due
              to the Covid-19 virus and the defendant's continuing health issues and risks.

                       Thank you for Your Honor's consideration of this request.

    ~C\-\--c.(\C,t/\5     "tS C \ . ~ c ~ d...               ~              Respectfu ll y submitted,

Nc" i M   \-x,A. q,   av d<) 1   o.. -t I r   {) 0 "' •l'Y'I •                      /s/

                                                                            John F. Kaley

              cc: AUSA Michael Krouse
                  USPO Simone Belgrave
                  (both via ECF and email)
                                                                                  SOORDERED:                N.Y.,       , I.    ~/3)~



                                                                      :•                  KIMBA M. WOOD
                                                                                              u.s.o.J.
